EXHIBIT EMPLOYMENT AGREEMENT This Agreement among Charles Moran (the "Executive") and SmartForce PLC, a public company limited by shares formed under the laws of the Republic of Ireland ("SmartForce PLC") and its wholly-owned subsidiary, SmartForce, a Delaware corporation ("SmartForce"), is entered into as of June 10, 2002. The effectiveness of this Agreement is subject to the occurrence of the Closing Date as that term is defined in the Agreement and Plan of Merger by and among SmartForce, SkillSoft Corporation and Slate Acquisition Corp. (the "Effective Date"). If such Agreement and Plan of Merger is terminated prior to the Closing Date, this Agreement shall be null and void. For purposes of this Agreement, the term "Company" shall be used to refer to both SmartForce PLC and SmartForce. WHEREAS, the Company desires to employ the Executive and the Executive desires to accept employment with the Company on the terms and conditions set forth below; NOW, THEREFORE, in consideration of the foregoing recital and the respective covenants and agreements of the parties contained in this document, the Company and the Executive agree as follows: 1.Employment and Duties. The Executive shall be employed as President and Chief Executive Officer of the Company effective as of the Effective Date reporting to the Board of Directors of SmartForce PLC (the "Board"), and assuming and discharging such responsibilities as are mutually agreed upon by the Executive and the Board commensurate with such office and position. The Executive shall perform faithfully the executive duties assigned to him to the best of his ability. 2.Base Salary. In consideration of the Executive's services, the Executive shall be paid a minimum base salary at the rate of $225,000 per year during the period of employment (the "Base Salary"), to be paid in installments in accordance with the Company's standard payroll practices. This Base Salary shall be reviewed for increases at least annually by the Board on the same basis as the Board shall review the compensation of other executive officers of the Company. 3.Bonus.
